           Case 1:18-cv-01074-DAD-GSA Document 19 Filed 06/29/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   GREGORY L. FLETCHER,                           1:18-cv-01074-DAD-GSA-PC
12                                                  FINDINGS AND RECOMMENDATIONS,
                   Plaintiff,                       RECOMMENDING THAT THIS CASE BE
13                                                  DISMISSED, WITHOUT PREJUDICE, FOR
           vs.                                      PLAINTIFF’S FAILURE TO COMPLY
14                                                  WITH THE COURT’S ORDER ISSUED ON
     STU SHERMAN,                                   MAY 8, 2020
15                                                  (ECF No. 18.)
                 Defendant.
16                                                  OBJECTIONS, IF ANY, DUE WITHIN
                                                    FOURTEEN DAYS
17

18

19          Gregory L. Fletcher (“Plaintiff”) is a state prisoner proceeding pro se with this civil rights
20   action pursuant to 42 U.S.C. § 1983. On July 6, 2018, Plaintiff filed the Complaint commencing
21   this action at the United States District Court for the Northern District of California. (ECF No.
22   1.) On August 10, 2018, the case was transferred to this court. (ECF No. 6.) On August 18, 2018,
23   the court granted Plaintiff’s application to proceed in forma pauperis. (ECF No. 7.)
24          On October 9, 2018, the court entered findings and recommendations, recommending that
25   Plaintiff’s in forma pauperis status be revoked under 28 U.S.C. § 1915(g), and that Plaintiff be
26   required to pay the $400.00 filing fee in full for this case. (ECF No. 9.) On May 8, 2020, the
27   district court adopted the findings and recommendations, revoked Plaintiff’s in forma pauperis
28   status, and ordered Plaintiff to pay the filing fee within thirty days. (ECF No. 18.)

                                                      1
           Case 1:18-cv-01074-DAD-GSA Document 19 Filed 06/29/20 Page 2 of 2



 1          The thirty-day time period has passed and Plaintiff has not paid the filing fee or otherwise
 2   responded to the court’s May 8, 2020 order.
 3          Accordingly, IT IS HEREBY RECOMMENDED that:
 4          1.      Pursuant to 28 U.S.C. § 1915A and 28 U.S.C. § 1915(e), this case be
 5                  DISMISSED, without prejudice, based on Plaintiff’s failure to comply with the
 6                  court’s order issued on May 8, 2020; and
 7          2.      The Clerk be directed to close this case.
 8          These findings and recommendations are submitted to the United States District Judge
 9   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen
10   (14) days from the date of service of these findings and recommendations, Plaintiff may file
11   written objections with the court.     Such a document should be captioned “Objections to
12   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
13   objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.
14   Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394
15   (9th Cir. 1991)).
16
     IT IS SO ORDERED.
17

18      Dated:     June 27, 2020                            /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26

27

28


                                                     2
